Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 9, 11-13, 15-19 and 21-22 have been reviewed and are addressed below.  Claims 1, 3-6, 8 has been cancelled. Claims 2, 7, 10, 14 and 20 has been previously cancelled.

Response to Arguments/Arguments
With respect to applicant’s amendments filed on 2-24-22, it has been entered and are addressed below.
With respect to applicant’s arguments that the claims are not directed to organizing human activity and indicates that paragraph  of the specification supports the arguments. Examiner respectfully disagree. The invention is directed falls under the certain methods of organizing human activity, since a user is inputting the information that are then analyzed using a generic computer processor. This falls under that managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) sub category. The statement in the specification regarding “technical effect of creating an image object in medical image data” refers to generating a report that includes identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical images and a dictation comment” which are data being presented in the report based on the received input.
Applicant argues that the independent claims are directed to improved medical computing environments and displays medical examination image along with related reports and has technology benefit of including all of the image object and a report object to be displayed together being very technologically and clinical useful to the clinician. Examiner respectfully disagree. The different elements included in the report do not improve the computer technology itself, rather it uses a generic computer to generate a report with specific data included. This is merely presenting gathered and analyzed data to a specific user.
Applicant users Example 37 to argue that it does not recite an abstract idea. Examiner respectfully disagree. Unlike Example 37 claim 2 wherein it arranges the icons based on the frequency of use, the instant claim generates a report that includes identification label, an identification of one of the plurality of medical images, a location within the one of the plurality of medical images and a dictation comment. There is no analysis as to the arrangement of how the report is presented.
With respect to applicant’s arguments regarding the prior art it is moot in view of applicant’s amendments to the claims and are addressed below.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11-13, 15-19, 21-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 9, 11-13, 15-19, 21-22  are drawn to a system and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 9 and 16 recite “receive an examination type selection from metadata associated with the medical images”, “select a viewing context of a hanging protocol or related image analysis tools to the plurality of medical images based on examination type selection”, “receive a user analysis input with reference to the one of the plurality of images”, “generate an image object comprising the user analysis input”, “generate a report corresponding to the image object the report object comprising the user analysis input wherein the report is inserted into a reporting template”, “prompt a user for additional information”, “wherein one the user analysis input is a voice input” and “wherein the image object and the report comprises a plurality of an identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical image and a dictation comment.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “medical workstation”, “processor”, “non-transitory machine readable medium”, “medical workstation”, “image viewer”, “memory”, “display system”, “voice recognition”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “wherein the image object is presented via the image viewer at the display system superimposed on the one of the plurality of medical images”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 14 states that " a display system 150 may include a liquid crystal display, a light emitting diode display, and/or any suitable display or displays”.
Paragraph 9 recites “one or more of the functional blocks (e.g., processors or memories) may be implemented in a single piece of hardware (e.g., a general-purpose signal processor or a block of random access memory, hard disk, or the like) or multiple pieces of hardware”.

The claims recite the additional element of “wherein the image object is presented via the image viewer at the display system superimposed on the one of the plurality of medical images”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 11-13, 15, 17-19, 21-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-13, 15-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2012/0084096) in view of Nowinski (2009/0034812) and Kontsevich (2018/0060683).
With respect to Claim 1 Wang teaches a system comprising: 
	a display system connected to a medical workstation operable to present a plurality of medical images (Wang paragraph 71); and at least one processor in the medical workstation operable to:
receive, by at least one processor of a medical workstation, an examination type selection from metadata associated with the medical images (Wang paragraph 71 “receives image information according to the DICOM standard from the modality 1 by functions realized by executing the software program”); 
automatically select a viewing context of a hanging protocol or related images analysis tools applied by an image viewer to a plurality of medical images based on the examination type selection (Wang paragraph 106 “three-dimensional model images are three dimensional images obtained by imaging model subjects with medical imaging devices (X ray CT apparatuses, MRI apparatuses, etc., for example)”); 
receive a user analysis input with reference to one of the plurality of medical images presented via the image viewer at a display system according to the viewing context (Wang paragraph 122 “anatomical tomographic images that correspond to specified tomographic images that constitute the three-dimensional medical images are specified from among the anatomical tomographic images that constitute the three-dimensional anatomical charts obtained as comment information”); 
generate an image object comprising the user analysis input, wherein the image object is presented via the image viewer at the display system in the one of the plurality of medical images (Wang paragraph 122 “generating means 25 obtains three dimensional anatomical images (three dimensional anatomical charts) corresponding to the obtained three-dimensional model images from the comment information database 13 via the comment information obtaining means 24. When the model tomographic images are specified, anatomical tomographic images that constitute the three-dimensional anatomical charts corresponding to the model tomographic images are specified. That is, anatomical tomographic images that correspond to specified tomographic images that constitute the three-dimensional medical images are specified from among the anatomical tomographic images that constitute the three-dimensional anatomical charts obtained as comment information”); and 
generate by the at least one processor, a report object corresponding to the image object, the report object comprising the user analysis input, wherein the report object is inserted in a reporting template (Wang paragraph 122 “determined as images to be inserted into the insertion regions of the template”).
wherein one the user analysis input is a voice input (Wang 104 “comment information may also include audio messages” and paragraph 74 “the type of modality utilized during examinations to obtain image information”); 
wherein the image object and the report object comprises a plurality of: an identification label, an identification of the one of the plurality of medical images, a location within the one of the plurality of medical images, and a dictation comment (Wang Fig. 5, paragraph 88 recites “a patient ID for identifying the patient”, paragraph 74 recites “image ID's for identifying individual images”, paragraph 146 recites “an anatomical chart 151 corresponding to the specified model tomographic image 152 is specified, and the two specified images are determined to be pieces of information to be inserted into insertion regions K53 and K52 of the image diagnosis result explanation field F5. In addition, information correlated to the anatomical portion correlated to the anatomical chart 151 is also displayed in the insertion region K52” and paragraph 37 “The comment information may also include audio messages”).
Wang does not explicitly teach the viewing context of a hanging protocol or related image analysis nor the display system superimposed on the one of the plurality of medical images.
Nowinski teaches The volume of the MCA may be calculated from patient-specific atlas images. The BST atlas image may depict the MCA territory. A ratio of the volume of the infarct region and the volume of an overlap between the infarct region and the MCA territory may also be calculated. A volume ratio between the infarct region and the MCA territory may be calculated based on the superimposed images (Nowinski paragraph 121).
One or ordinary skill in the art would have found it obvious to combine the teachings of Wang with Nowinski with the motivation of making an accurate diagnosis and form a suitable treatment plan.
Wang in view of Nowinski does not explicitly teach prompt a user for additional information by voice instructions, wherein the voice input includes voice recognition and the processor is enabled to control the system operation via voice input.
Kontsevich teaches Input may also be received via the microphone 305 supported by voice recognition programs, and user interaction and prompting may utilize the speaker 306 for various purposes (Kontsevich paragraph 43).
One of ordinary skill in the art would have found it obvious to combine the teachings of Wang in view of Nowinski with Kontsevich at the time of filing with the motivation of allow a clearer view for the purposes of guiding a user to place their palm relative to region 54 enabling clear and improved capture of images (Kontsevich paragraph 102).
Claim 9 is rejected as above.
Claim 16 is rejected as above.


With respect to claim 11 Wang teaches  the system of claim 9, wherein: the viewing context comprises a both hanging protocol and image analysis tools, and the user analysis input is one or both of a measurement instruction or an annotation provided via at least one of the image analysis tools (Wang paragraph 118).
Claim 21 is rejected as above.
Claim 22 is rejected as above.

With respect to claim 12 Wang teaches the system of claim 9, wherein the at least one processor is operable to: modify the image object in response to an additional user analysis input, and automatically update the report object corresponding to the image object in response to the modifying the image object (Wang paragraph 92  and 145).
Claim 12 is rejected as above.
Claim 19 is rejected as above.

With respect to claim 13 Wang teaches the system of claim 9, wherein the at least one processor is operable to: modify the report object in response to an additional user analysis input, and automatically updating the image object corresponding to the report object in response to the modifying the report object (Wang paragraph 163).

With respect to claim 15 Wan teaches the system of claim 9, wherein the at least one processor is operable to: select, by the at least one processor, the reporting template from a plurality of reporting templates based on the examination type selection (Wang paragraph 122).
Claim 17 is rejected as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626